DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, there is no antecedent basis for the term “top surface.” It appears applicant intended to depend claim 8 from claim 7, and for purposes herein reads the claim as such. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese patent document 101994677 (hence ‘677).
In re claim 1, ‘677 teaches a cart (2) for medical equipment, comprising: a base (see annotated figure 1 below showing the base as both wheels and the axle that runs between each wheel) comprising one or more wheels; a column (see horizontal columns identified in figure below) supported by the base; a platform (21, also labeled as platform below) supported on the column and opposite the base (see figure 1, on opposite side of the column), wherein the platform is configured to mount a piece of medical equipment to the cart (2)(under a Broadest reasonable interpretation of the claimed invention, the platform is capable of such functionality, as this limitation is directed to a capability of the claimed platform to mount a piece of medical equipment, and the medical equipment is not positively recited and thus is not a required structural element….as such, this would not serve to differentiate the claimed apparatus from the prior art device of Hui Ma, as this is a recitation with respect to intended use, see MPEP 2114)); and an adapter plate (11) securable to the piece of medical equipment and configured to releasably couple to the platform (see paragraph 16), wherein the adapter plate comprises a locking assembly (see annotated figure 1 below) having one or more handles (3) that upon actuation releases the adapter plate from the platform.

    PNG
    media_image1.png
    556
    414
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 10-20 are allowed.
With respect to claims 10-15, the limitation “and a tilting assembly disposed at least partially within the platform, wherein the tilting assembly comprises one or more levers that upon actuation enables the platform to tilt relative to the column and about a tilt axis” in conjunction with the other limitations is neither anticipated by nor obvious over the prior art.
With respect to claims 10-15, the limitation “wherein the platform is configured to mount at least a portion of the medical ventilator to the cart, and wherein the platform is selectively tiltable relative to the column about a tilt axis; and an adapter plate securable to the medical ventilator and configured to releasably couple to the platform, wherein the adapter plate comprises a locking assembly that is biased so as to automatically engage with the platform” is neither anticipated by nor obvious over the prior art.
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614